DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant’s election, without traverse, of Group I, in the reply filed on 08/23/22, is acknowledged.

Claim Status
3.  Claims 1-14 are pending. Claims 7-14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/23/22. Claims 1-6 are under examination.

Information Disclosure Statement
4.  The information disclosure statement (IDS) submitted on 04/19/21 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Claim Objections
5.  Claim 5 is objected to because of the following informalities:  improper recitation of species names.  Latin names of microorganisms are properly recited with the genus name (i.e. first part of binomial identifier) capitalized and species name (i.e. second part of binomial identifier) in lower case, with both in italics, and having the genus name spelled out upon first usage.  Thus, for example, “E. coli” (see claim 5, line 2) is properly written as “Escherichia coli” for its first recitation and “E. coli” for any subsequent recitations.  Appropriate correction is required.

Claim Rejections – 35 USC § 101
6.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.  Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract ideas) without significantly more. 
The claims recite, in part, “...selecting a first peak group...”; and “...obtaining a difference in m/z value between adjacent peaks of the first peak group as a peak interval actual measurement m/z value of the first peak group...”; “... collating the peak interval actual measurement m/z value of the first peak group with a separately obtained m/z value for the basic structure corresponding to a specific serotype...”; and “...determining the specific serotype corresponding to the separately obtained m/z value for the basic structure consistent with the peak interval actual measurement m/z value of the first peak group, as the serotype of the microorganism, from the result of the collation step”; wherein selecting a peak, obtaining a difference, collating a measurement, and/or determining a specific serotype are each abstract ideas (i.e. mathematical concepts including subtraction and/or mental processes including observation, evaluation, judgement and/or opinion) Therefore, although the claims are drawn to a statutory category, i.e. a method; and thus, Step 1 of the subject matter eligibly analysis is yes; the claims are also directed to judicial exception(s) as set forth above. Accordingly, Step 2A, prong 1, is also yes. 
The judicial exception(s) is/are not integrated into a practical application because positively recited steps “...performing a mass spectrometry on a sample...” amounts to a pre-solution, data-gathering step, necessary to conduct the subsequent mathematical concepts and mental steps.  Further, since there are no other required steps once the mathematical concept and/or mental steps are completed (i.e. following the steps of selecting, obtaining, collating, and determining), nothing is actually done with the information gathered and, accordingly, the judicial exception is not integrated into a practical application of any kind, but rather merely amounts to performing mass spectrometry and then thinking about it.  Nevertheless, it is also noted that merely adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea does not integrate a judicial exception into a practical application; see MPEP 2106.05(f).  Therefore, Step 2A, prong 2, is no. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no other positively recited, non-mathematical, non-abstract idea elements in steps 2-6. The inventive concept appears to be the data analysis per se. Therefore, Step 2B is no.  
Accordingly, based upon consideration of all of the relevant factors with respect to the claims as a whole, as currently written, the claims are rejected as ineligible subject matter under 35 U.S.C. 101.  
Claim Rejections – 35 USC § 102
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10. Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altman et al. 2010 (Characterization of Polysaccharides using Mass Spectrometry for Bacterial Serotyping; Chapter 17 in Functional Glycomics; J. Li (ed); Methods in Molecular Biology 600; Humana Press, Springer Science). 
	Altman teach methods of determining the serotype of the Gram-negative bacteria, Aeromonas salmonicida, wherein a sugar chain moiety of a lipopolysaccharide is repeated multiple times with a basic structure of a monosaccharide, via mass spectroscopy, wherein a plurality of peaks (mass-to-charge ratios; m/z) is generated and compared, including the analysis of O-chain saccharides and a comparison to a separately obtained set of peaks from A. salmonicida strain A449 (i.e. observed relative to known a serotype of a known microorganism; see page 245, introduction, page 248, section 3; Table 17.1; and Figures 17.2; meeting limitations found in instant claims 1, 2, 3, 5, and 6). It is noted that the structural differences were determined for each of 3 strains (i.e. called Type A, B, and C; see Figure 17.1); and that the monosaccharides were identified as glucose, rhamnose, and mannosamine (e.g. see Table 17.1), each of which have known molecular weights (see Pertinent Art; meeting limitations found in instant claim 4); and that obtaining a difference in particular m/z values may be completed mentally with a visual comparison of the spectra in Figure 17.2. 
	Therefore, Altman anticipate the invention as claimed.

Pertinent Art
11.  The following prior art, made of record and not relied upon, is considered pertinent to applicant’s disclosure. 

    PNG
    media_image1.png
    125
    666
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    126
    664
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    136
    684
    media_image3.png
    Greyscale


Conclusion
12. No claims are allowed.

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645          
                                                                                                                                                                                              October 25, 2022